Citation Nr: 1142458	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-39 734	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	John S. Berry, attorney



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to July 1998 and from August 2004 to October 2005, with service in Iraq.  He also has additional service in the Reserves.  

This appeal first came before the Board of Veterans' Appeals (Board) from rating decisions from the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  These include the December 2008 rating action that denied service connection for TBI.  

The Board issued a decision on this matter in May 2010, denying entitlement to service connection for TBI.  Other matters which were before the Board at the time were remanded and are thus not part of this appeal.  The Veteran appealed the May 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued an order granting a joint motion to vacate and remand the Veteran's appeal.

Thereafter the case was returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for the residuals of a TBI as a result of exposure to explosions from improvised explosive devices (IEDs) during his service in Iraq.  He appealed the Board's May 2010 denial of this claim, which found that symptoms he attributed to TBI were part and parcel of PTSD symptoms for which he is already service connected.  The Board determined that the evidence did not support the finding of residuals of a TBI in this Veteran.  His appeal of this decision resulted in the Joint Motion being granted by the Court in April 2011.

The Joint Motion stated that the parties believed that the Board failed to provide adequate reasons and bases for its denial of service connection for residuals of TBI.  Specifically, the Joint Motion pointed out that the Veteran, via his attorney, presented an argument in a December 22, 2008 letter asserting that revised regulations for addressing the manifestations of TBI for rating purposes should be considered in addressing the matter on appeal, which is a claim for service connection.  In denying this claim for service connection for residuals of a TBI, the Board was noted to have failed to have specifically discussed the revised criteria for rating various manifestations of TBI, made effective October 23, 2008.  See 73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.124a, Diagnostic Code 8045).  The letter pointed to the preamble to the proposed revisions defining TBI as "an injury to the brain from an external force that results in immediate effects such as loss or alteration of consciousness, amnesia or sometimes neurological impairments." Id. 

As a result of the Board's failure to address this matter, it was deemed unclear as to whether the Board considered the revised version of the rating schedule for evaluating residuals of a TBI, which had been raised by the Veteran's arguments.  The Court endorsed the Joint Motion and remanded this matter to allow the Board to address this argument raised by the Veteran, and to consider the revised criteria for rating TBI residuals in adjudicating this service connection claim.

The Board will attempt to comply with the Court Order.

Subsequent to the Court Order, the Veteran and his representative have submitted additional evidence and argument, without a waiver or review by the agency of original jurisdiction.  For this reason, the claim will be remanded to the RO for readjudication in light of the newly submitted evidence and argument.   

The Veteran's attorney submitted additional evidence in August 2011, specifically in the form of medical treatises pertaining to possible signs and symptoms of TBI residuals, including sleep disorders.  The attorney pointed out that there is presently an issue of entitlement to service connection for a sleep disorder also on appeal (currently in remand status).  

The Veteran should be afforded another examination to ascertain whether he suffers from any residuals of a TBI.  This examination should include consideration of this latest evidence.    Additionally, the Board notes that in the December 2008 letter cited by the Joint Motion, it was requested that the Veteran again be scheduled for a VA examination which considers the revisions to the rating criteria for TBI set forth in 73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.124a, Diagnostic Code 8045).  As the matter is being remanded, and an examination is being ordered, the examiner should be asked to review and consider the identified revisions prior to the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the new criteria for addressing TBI residuals as described in 38 C.F.R. § 4.124a, DC 8045 (2011). 

2.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for any TBI residuals since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

3.  Schedule the Veteran for a VA TBI examination to determine the nature and likely etiology of his claimed resisuals of a TBI.  The claims folder, a copy of this remand and a copy of the revised criteria under 38 C.F.R. § 4.124a, DC 8045 must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  The current Compensation and Pension TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail.  The examiner should describe whether there are any current manifestations of TBI, clearly indicating which are supported by objective evidence, and which are purely subjective.  All manifestations of current disability should be described in detail.  The examiner should address the following:  

Does the veteran have any current, chronic disability that is a residual of a TBI?  If so, is it at least as likely as not that any such disability began in service or was aggravated by service (if found to preexist service)?  

In answering these questions, the examiner must consider all service medical records, service personnel records detailing the Veteran's service in Iraq as an occupational and combat specialist who confirmed having fired a weapon, and any and all post-service medical records.  The examiner must also consider the lay evidence provided by the Veteran regarding his TBI complaints, and the traumas reported by the Veteran during the rigors of his service.  Finally, the medical treatises submitted in August 2011 should be addressed.  In addressing the lay evidence, the examiner should specifically consider the following:

* The Veteran has provided credible lay evidence suggesting that the symptoms date back to service after he sustained multiple exposures to explosions from IEDs.

* The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

* The Veteran's reported in-service incident/injury, though not documented, is conceded, as it is consistent with his service, which is shown to include combat related service with IED exposure in Iraq.

The examiner should also again make a determination whether any symptoms noted are due to a TBI rather than due to other pathology which may be present (such as PTSD).  If the examiner is unable to distinguish symptoms attributable to TBI versus to another source, the examiner should so state. 

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

4.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include the revised criteria under 38 C.F.R. § 4.124a, DC 8045.  An appropriate period of time should be allowed for response.  

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


